DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant's election with traverse of Invention I (claims 1-11, drawn to an array substrate) in Paper on 05/27/2022 is acknowledged.  
Applicant’s arguments regarding the restriction requirement have been considered; however, the traversal was on the grounds that there is no serious burden on the Examiner in examining all of claims 1-18 together.  This is not found persuasive since there is the other method for patterning the active film with printing process instead of patterning the active film with a photoresist film.   Furthermore, the limitations of “forming a first via, a second via and a third via in the gate insulating layer and the first passivation layer using a first patterning process” (claim 12), “patterning the active film, the buffer film and the light-shielding film using a second patterning process to form an initial active layer, an initial buffer pattern, and an initial light-shielding pattern” (claim 13), “patterning the active film, the buffer film and the light-shielding film using a second patterning process includes: forming a photoresist film on a side of the active film away from the base substrate” (claim 14), “patterning the active film and the buffer film using a third patterning process to form an initial active layer and an initial buffer pattern” (claims 16-17) and removing a peripheral portion of the initial active layer, the initial buffer pattern and the initial light-shielding pattern (claims 13-18) are burden on the different searches to exam the method claims 12-18.

Therefore, the requirement is deemed proper and is considered to be final.
		
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim.  Therefore, ONLY claims 1-11 are pending in the elected Species.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20150162420) in view of Wang et al. (CN 107068770) and Jeon et al. (WO 2020075923).

    PNG
    media_image1.png
    255
    471
    media_image1.png
    Greyscale

Regard to claims 1 and 10-11, Park et al. disclose a display device, comprising the display panel, which comprises an array substrate comprising: 
a base substrate 110; a light-shielding pattern [a light-blocking pattern 140], a buffer pattern 150 and an active layer 120 that are sequentially arranged on the base substrate, wherein 
an entire orthographic projection of the active layer 120 on the base substrate 110 coincides with an orthographic projection of at least part of the buffer pattern 140 on the base substrate, 
the orthographic projection of the buffer pattern 150 on the base substrate is within a border of an orthographic projection of the light-shielding pattern 140 on the base substrate 110, and 
a gate insulating layer [a gate insulation pattern 160] and a first passivation layer 170 that are sequentially arranged on a side of the active layer 120 away from the base substrate 110,   
a source and a drain disposed on a side of the first passivation layer 170 away from the base substrate. 

Park et al. fail to disclose the array substrate, wherein
an area of the orthographic projection of the buffer pattern on the base substrate is less than an area of the orthographic projection of the light-shielding pattern on the base substrate; 
one of the source and the drain is coupled to the active layer through the first via;  
another of the source and the drain is coupled to the active layer through the second via, and is coupled to the light-shielding pattern through the third via,  
the gate insulating layer and the first passivation layer are provided with a first via, a second via and a third via that penetrate the gate insulating layer and the first passivation layer, the first via and the second via are used for exposing portions of the active layer, respectively, and the third via is used for exposing a portion of the light-shielding pattern.

    PNG
    media_image2.png
    186
    548
    media_image2.png
    Greyscale

Wang et al. teach the array substrate, wherein 
an area of the orthographic projection of the buffer pattern 11 on the base substrate is less than an area of the orthographic projection of the light-shielding pattern 11 on the base substrate [array substrate for enhancing the shading effect of the channel region of the thin film transistor, so as to increase the lighting stability of the thin film transistor, thereby improving the working stability of the thin film transistor]; 
one of the source and the drain is coupled to the active layer 1 through the first via [the first via hole 12]; 
another of the source and the drain is coupled to the active layer [a semiconductor layer comprises three sections: a first conductor region 3, a channel region 4 and a second conductor region 5 in parallel on the direction of the semiconductor layer] through the second via [the second via hole 13], and is coupled to the light-shielding pattern 11 through the third via [the third via hole 14 and the shading layer 1 connection].  

    PNG
    media_image3.png
    373
    769
    media_image3.png
    Greyscale

Jeon et al. teach the array substrate, wherein
the gate insulating layer 130 and the first passivation layer 140 are provided with a first via, a second via and a third via that penetrate the gate insulating layer and 
the first passivation layer 140, the first via and the second via are used for exposing portions of the active layer ACT1/ACT2/ACT3, respectively [see annotation of Fig. 3 above], and 
the third via is used for exposing a portion of the light-shielding pattern BML [see annotation of Fig. 3 above]. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a device as Park et al. disclosed, wherein an area of the orthographic projection of the buffer pattern on the base substrate is less than an area of the orthographic projection of the light-shielding pattern on the base substrate, one of the source and the drain is coupled to the active layer through the first via; another of the source and the drain is coupled to the active layer through the second via, and is coupled to the light-shielding pattern through the third via for improving the light stability of the thin film transistor, and improving the working stability of the thin film transistor as Wang et al. taught; the gate insulating layer and the first passivation layer are provided with a first via, a second via and a third via that penetrate the gate insulating layer and the first passivation layer, the first via and the second via are used for exposing portions of the active layer, respectively, and the third via is used for exposing a portion of the light-shielding pattern for preventing deterioration of characteristics of the thin film transistor and reducing driving current as Jeon et al. taught.

Regard to claim 3, Park et al. disclose the array substrate, wherein a border of the orthographic projection of the buffer pattern 150 on the base substrate 110 substantially coincides with a border of the orthographic projection of the active layer 120 on the base substrate 110.  

Regard to claim 4, Wang et al. disclose the array substrate, wherein a border of the orthographic projection of the buffer pattern 11 on the base substrate and the border of the orthographic projection of the light-shielding pattern 1 on the base substrate 10 have a distance therebetween.  

Regard to claim 5, Park et al. and Fang et al. disclose the array substrate, wherein 
the orthographic projection of the buffer pattern on the base substrate and the orthographic projection of the light-shielding pattern on the base substrate are both in a shape of a rectangle [it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to form “the orthographic projection of the buffer pattern on the base substrate and the orthographic projection of the light-shielding pattern on the base substrate being both in a shape of a rectangle”, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)], and 
a minimum distance between each edge of the border of the orthographic projection of the buffer pattern on the base substrate and a respective edge of the border of the orthographic projection of the light-shielding pattern on the base substrate is substantially equal as shown in Fig. 2 of Park.  

Regard to claim 6, Fang et al. disclose the array substrate, wherein a ratio of the area of the orthographic projection of the on the base substrate to the area of the orthographic projection of the light-shielding pattern on the base substrate is in a range from 25% to 40% as the physical scale shown in Fig. 2 above.   It would have been an obvious matter of choice to set “a ratio of the area of the orthographic projection of the on the base substrate to the area of the orthographic projection of the light-shielding pattern on the base substrate being in a range from 25% to 40%”, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized  as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20150162420) in view of Wang et al. (CN 107068770) and Jeon et al. (WO 2020075923) as applied to claim 1 in further view of Jeong et al. (US 20170317104).

Park et al. fail to disclose the array substrate, wherein a depth of the second via is substantially equal to a depth of the third via.  

    PNG
    media_image4.png
    201
    488
    media_image4.png
    Greyscale

Jeong et al. teach the array substrate, wherein a depth of the second via 165 is substantially equal to a depth of the third via 166.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Park et al. disclosed, wherein a depth of the second via is substantially equal to a depth of the third via for increasing the process margin, and/or improving the characteristics of the transistor by reducing damage to the semiconductor layer in the process of forming the contact hole [0008] as Jeong et al. taught.

3.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20150162420) in view of Wang et al. (CN 107068770) and Jeon et al. (WO 2020075923) as applied to claim 1 in further view of SHIN HEE SUN et al. (KR 20110075411).

Park et al. fail to disclose the features of claims 7-9.

    PNG
    media_image5.png
    239
    683
    media_image5.png
    Greyscale

Regard to claim 7, SHIN HEE SUN et al. teach the array substrate further comprising a second passivation layer [a first protective layer 140], a planarization layer [a second protective layer 145], a first electrode layer [a common electrode 150], a third passivation layer [a third protective layers 155] and a second electrode layer [a pixel electrode 160] that are sequentially arranged on a side of the first passivation layer away from the base substrate, wherein the second passivation layer 140, the planarization layer 145, the first electrode layer 150, and the third passivation layer are provided with a fourth via [a drain contact hole 157], and the fourth via 157 is used for exposing at least a part of the source or at least a part of the drain, and the second electrode layer is coupled to the source or the drain through the fourth via [the pixel electrode 160 in contact with the drain electrode 136 through the drain contact hole 157 in each pixel region].  

Regard to claim 8, SHIN HEE SUN et al. teach the second passivation layer [an inorganic insulating material, for example, silicon oxide (SiO2 ) or silicon nitride (SiNx) is deposited on the thin film transistor Tr and the first connection pattern 138 to form a first protective layer 140] and the third passivation layer [a third passivation layer 155 as an inorganic insulating material, for example, silicon oxide (SiO2 ) or silicon nitride (SiNx), over the common electrode 150] are made of a same material.  

Regard to claim 9, SHIN HEE SUN et al. teach the first passivation layer [an interlayer insulating film 123 made of an inorganic insulating material, for example, silicon oxide (SiO2 ) or silicon nitride (SiNx), on the front surface of the gate electrode 120] and the gate insulating layer [an inorganic insulating material such as silicon oxide (SiO2 ) or silicon nitride (SiNx) is deposited on the semiconductor layer 113 of pure polysilicon to form a gate insulating layer 116] are made of a same material.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a display device as Park et al. disclosed with the features of claims 7-9 for having low power consumption, good portability, high technology value, and high added value as SHIN HEE SUN et al. taught.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ro et al. (US 20110241005) disclose the display device including a transistor formed in a first region on a substrate, a pixel electrode formed in a second region on the substrate, a buffer layer formed beneath the transistor in the first region, and a light shielding layer formed between the buffer layer and the substrate in the first region. In the display device, the light shielding layer may include a semiconductor material.
Lee et al. (US 20140061632) disclose the substrate (100) having an active pattern (120) that is provided on the substrate main portion (110) and includes channel having oxide semiconductor that is provided between source electrode (124) and the drain electrode (126). A gate insulation pattern (160) is provided on the active pattern. A gate electrode (GE) is formed on the gate insulation pattern and is overlapped with the channel (122). A light-blocking pattern (140) is provided between the substrate main portion and the active pattern.
Gotoh et al. (US 20040257489) disclose active matrix substrate including a first storage capacitor electrode 12, a storage capacitor dielectric layer 13 and a second storage capacitor electrode 14 formed on a transparent board (glass board, for example) 11. The overlap region of these components constitutes a storage capacitor. The drain-side light-shielding portion 21b is connected to the drain region 16b of the semiconductor layer 16 via a first drain contact hole 20b formed through the second insulating layer 19 and the gate insulating layer 17. The drain-side light-shielding portion 21b is also connected to the first storage capacitor electrode 12 via a storage capacitor contact hole 20c formed through the second insulating layer 19, the gate insulating layer 17 and the first insulating layer 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871